Exhibit 10.2

AMENDMENT NO. 1 TO DEED OF TRUST, SECURITY AGREEMENT,

ASSIGNMENT OF RENTS AND FINANCING STATEMENT

(Travis County, Texas)

THIS AMENDMENT NO. 1 TO DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND FINANCING STATEMENT (this “Amendment”), is executed as of June 5, 2007, to
be effective as of June 7, 2007, by SPANSION LLC, a Delaware limited liability
company (“Grantor”), whose address for notice hereunder is 915 DeGuigne Drive,
P. O. Box 3453, Sunnyvale, California 94088, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, in the capacity as Collateral Agent
for the Noteholder Secured Parties (hereinafter referred to as “Beneficiary”),
whose address is 707 Wilshire Blvd., 17th Floor, Los Angeles, CA 90017.

W I T N E S S E T H:

WHEREAS, in order to secure payment, performance and observance of the
obligations of Grantor under the Indenture dated May 18, 2007 (as supplemented
from time to time, the “Indenture”) among the Company, Holdings, the Subsidiary
Grantors party thereto and Wells Fargo Bank, National Association, as Trustee,
pursuant to which the Company issued the Senior Secured Floating Rate Notes due
2013 in the aggregate original principal amount of $550,000,000.00, the Company
executed and delivered to R. J. Dold, as Trustee (hereinafter referred to in
such capacity as “Trustee”) for the benefit of Beneficiary, a Deed of Trust,
Security Agreement, Assignment of Rents and Financing Statement (as amended,
modified, amended and restated or subordinated from time to time, the “Original
Deed of Trust”), which Original Deed of Trust was recorded on May 21, 2007 as
Document No. 2007091352, Official Public Records of Travis County, Texas.

WHEREAS, pursuant to the Indenture, the Company is issuing additional Notes in
an additional aggregate principal amount of $75,000,000.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.1 Amendment. The definition of “Notes” appearing in the Original Deed of Trust
is amended and restated to read as follows:

Notes: The Senior Secured Floating Rate Notes due 2013 in the aggregate original
principal amount of $625,000,000.00.



--------------------------------------------------------------------------------

1.2 Applicable Law: This Amendment shall be governed by and construed according
to the internal laws of the State of Texas from time to time in effect, without
giving affect to its choice of law principles.

1.3 Indenture: Reference is hereby made for all purposes to the Indenture. In
event of a conflict between the terms and provisions hereof and the Indenture,
this Deed of Trust shall govern.

1.4 Continuation of Original Deed of Trust. Except as modified hereby, the terms
and conditions of the Original Deed of Trust remain unchanged and in full force
and effect and are hereby ratified and confirmed. The Grantor hereby confirms
that it has no defenses or offsets with respect to its obligations under the
Original Deed of Trust, as modified hereby. The Grantor affirms and agrees that
the Original Deed of Trust, as modified hereby, extends to and fully secures all
of the Obligations, including the Notes issued pursuant to the Supplement.

1.5 Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original and all of which together shall constitute the same
instrument.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

THIS AMENDMENT, TOGETHER WITH THE OTHER NOTEHOLDER DOCUMENTS TO WHICH GRANTOR IS
A PARTY, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT
OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

EXECUTED on June 5, 2007 to be effective as of June 7, 2007.

 

SPANSION LLC By:  

/s/ Dario Sacomani

Name:  

Dario Sacomani

Title:  

Chief Financial Officer

 

THE STATE OF CALIFORNIA   §   § COUNTY OF SANTA CLARA   §

This instrument was acknowledged before me on the 5th day of June, 2007, by
Dario Sacomani, Chief Financial Officer of SPANSION LLC, a Delaware limited
liability company, on behalf of said limited liability company.

 

   

/s/ Maura L. Burns

    Notary Public, State of California [seal]    

Maura L. Burns

    Printed Name of Notary     Commission Expiration: July 12, 2007

 

[Signature Page to Amendment No. 1 to Texas Deed of Trust]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Maddy Hall

Name:  

Maddy Hall

Title:  

Assistant Vice President

 

THE STATE OF CALIFORNIA   §   § COUNTY OF LOS ANGELES   §

This instrument was acknowledged before me on the 5th day of June, 2007, by
Maddy Hall, Assistant Vice President of WELLS FARGO BANK, NATIONAL ASSOCIATION,
on behalf of said national banking association.

 

/s/ Arnetta Lee Theus

Notary Public, State of California

Arnetta Lee Theus

Printed Name of Notary Commission Expiration: April 30, 2010

 

[seal]

AFTER RECORDING RETURN TO:

Real Estate Department

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017